08/22/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 22-0109


                                       DA 22-0109
                                    _________________

 NETZER LAW OFFICE, P.C. and DONALD L.
 NETZER,

             Plaintiffs and Appellants,

       v.
                                                                      ORDER
 STATE OF MONTANA, by and through
 AUSTIN KNUDSEN in his official capacity as
 Attorney General, and LAURIE ESAU, Montana
 Commissioner of Labor and Industry,

               Respondents and Appellees.
                                 _________________

       On Friday, August 19, 2022, Appellants moved for leave to file an overlength reply
brief, requesting an additional 2,500 words, or a total of 7,500. The brief is due today.
Appellee State of Montana filed an immediate objection to the motion, and offered to file
more extensive briefing if further time would be granted. Appellants have demonstrated
that the case raises constitutional issues of first impression. In the interest of expediency,
       IT IS ORDERED that the motion for leave to file an over-length reply brief is
granted in part and denied in part. Appellants are granted leave to file an overlength reply
brief of 6,250 words, or 1,250 words beyond the limit provided in the Rules of Appellate
Procedure.
       IT IS FURTHER ORDERED that Appellants are granted an extension of time until
Friday, August 26, 2022, to file their reply brief herein.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                        Jim Rice
                                                                           Justice, Montana Supreme Court
                                                                                    August 22 2022